DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (peptides) and SEQ ID 8 without traverse in the reply filed on 23 March, 2021.

Claim Description
Claims 1, 3, 4, and 12-16 are pending.
Claim 1 has been amended.
Claims 4 and 13-16 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Objections
The objection to the specification due to lack of SEQ ID numbers is hereby withdrawn due to amendment.
The objection to the drawings due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, and 12 are rejected under 35 U.S.C. 101 because the claims cover embodiments that are a judicial exception (natural phenomenon).

The Supreme Court has described a 3 step test to determine if a claim is eligible under 35 USC 101:

Is the invention a process, machine, manufacture, or composition of matter?
If the invention passes step 1, does a judicial exception apply?
If a judicial exception applies, is there something in addition to the judicial exception?

Applying this test to applicant’s claims:
Applicants are claiming peptides, a composition of matter.  The invention passes step 1
According to the NCBI protein entry XP_008893305 (uploaded to NCBI in 2014), applicant’s elected sequence is a fragment of a naturally occurring polypeptide.  Based on Myriad, fragments of a naturally occurring polypeptide are still considered to fall under the judicial exception (unless there is something additional, under step 3).  While claim 12 requires a pharmaceutically acceptable carrier, that is broad enough to read on such natural products normally used for that purpose, such as sugars or water.
Applicants are claiming a fragment of a naturally occurring polypeptide with antimicrobial properties.  There is no evidence on record that the additional residues will abrogate this activity; note that, while the claims do not allow the full length polypeptide, they allow for polypeptides much longer than the 27 AAs of SEQ ID 8 (100 AAs in claim 1, 75 AAs in claim 5 and 60 AAs in claim 6).  As there is no clear additional elements, the claims fail parts 2 and 3 of the test, and so are not patent eligible.
response to applicant’s arguments

Applicant's arguments filed 13 Aug, 2021 have been fully considered but they are not persuasive.

Applicants argue that the charge density (net charge per residue) is greater in the peptide than the full length polypeptide.  However, it is not clear what the significance of this is in terms of the properties of the material.  Applicants argue that the full length material would not be expected to have antimicrobial properties because of this, but have provided no evidence besides an unproven assertion that the charge density is required for activity.  However, the native sequence has a section with this charge density; applicants have provided no evidence that the addition of an additional sequence of lower charge density will significantly affect the properties of the polypeptide..
Applicants have argued that the full length polypeptide would not be helical, while the claimed peptides are.  There are two problems with this argument.  First, applicants have not shown that the claimed polypeptides are helical.  They point to similarities with a known helical peptide, but this is not sufficient to show the property.  Note that Howes (C&E News (Dec 1, 2020)) shows that, well after the priority date of applicant’s invention, no computer program (presumably more sophisticated than applicant’s similarities argument) were unable to determine structures that match ones obtained by structural biology, such as X-ray or cryogenic electron microscopy (1st page, 3d paragraph).  It was not until late 2020 that an accurate computer program was developed, and that was only accurate 2/3s of the time (1st page, 4th paragraph).  If, at the time of applicant’s filing date, it was impossible for the most sophisticated computer programs in the world to predict the structure of a polypeptide, the very simple prediction algorithm used by applicants cannot be considered definitive.  The second problem is that applicant’s evidence that the full length polypeptides cannot have a helix is just a reference to steric hindrance of the remainder of the polypeptide.  If this argument was valid, longer polypeptides could not contain helices.  However, it has long been known that larger polypeptides can form such structures.  Baldwin (EMBO J. (1993) 12(4) p1693-1703) teaches, well before applicant’s priority date, that G-protein coupled receptors, a polypeptide much much larger than the full length polypeptide from which SEQ ID 8 was derived, contains multiple helices (abstract).  


Improper Markush
Claims 1, 3, and 12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 1, 3, and 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the peptides have no common sequence identity, so have no single structural similarity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present 
response to applicant’s arguments
	Applicants argue that the peptides all have a helical structure, a common feature.
Applicant's arguments filed 13 Aug, 2021 have been fully considered but they are not persuasive.

	As noted above, the evidence that the peptides have a helical structure is inadequate to demonstrate such a structure.  In addition, it is not clear that this is enough to make the Markush group proper.  Members of a Markush group share a single structural similarity when they belong to the same recognized physical or chemical class or to the same art-recognized class.  These classes require an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention (MPEP 2117(II)(A)).  There is no evidence that this is the case.  If it was, microbes would be unable to make helical polypeptides.  Yet Schulz (Biochem. Biophys. Acta (2002) 1565 p308-317) describes helical bacterial proteins (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658